 In the Matter of SOUTHERN CALIFORNIA TELEPHONE COMPANYandAMERICAN COMMUNICATIONS ASSOCIATION, LOCAL 103, CIOCase No. 21-R-21017.-Decided September 2, 1944Lawler, Felia,eCHall,byMr. Leslie C. Tupper,of Los Angeles,Calif., for the Company.Katz, Gallagher & Margolis, by Mr. Abraham Isserman,of LosAngeles, Calif., for the CIO.Mr. John C. Packard,of Los Angeles, Calif., for the Brotherhood.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended petition 1 duly filed by American CommunicationsAssociation, Local 103, affiliated with the Congress of IndustrialOrganizations, herein called the CIO, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Southern California Telephone Company, Los Angeles, California,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before William B.Esterman, Trial Examiner.Said hearing was held at Los Angeles,California, on various dates between January 17 and April 27, 1944.The Company, the CIO, and United Brotherhood of TelephoneWorkers, herein called the Brotherhood, appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At the conclusion of the hearing, the Company and the Brotherhoodeach moved that the instant petition be dismissed on the ground thatthe proposed unit was not an appropriate bargaining unit.The Trial'The original petition was filed on August 17,1943,by Organization of Central OfficeTelephone Technicians.Pacific Telephone and Telegraph Company was named therein asthe employer concerned in the proceedingOn September 22, 1943, an amended petitionwas filed by the CIO. In the amended petition Southern California Telephone Company, awholly owned subsidiary of the above,was named as the employer concerned in thisproceeding58 N. L. R. B., No. 4.609591-45-vo1 58-317 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer did not rule upon the motions.For reasons, which appearin Section III, below, the motions are granted.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSouthern California Telephone Company is engaged in renderinginterstate and intrastate telephone, telegraph, and teletypewriter serv-ice in all or part of the following counties in southern California::Santa Barbara, Ventura, Los Angeles, Orange, Riverside, San Ber-nardino, Imperial, and San Diego.The Company and Bell TelephoneCompany of Nevada are wholly owned subsidiaries of Pacific Tele-phone and Telegraph Company. For administrative purposes theterritory served by Pacific Telephone and Telegraph Company andits subsidiaries is divided into four geographical areas, (1) the South-ern California area, which is served by the Company, (2) the NorthernCalifornia and Nevada area, which is served by Pacific Telephoneand Telegraph Company and Bell Telephone Company of Nevada,and (3) the Oregon area and (4) the Washington-Idaho area, both ofwhich are served by Pacific Telephone and Telegraph Company.Aportion of the stock of Pacific Telephone and Telegraph Company` is controlled by American Telephone and Telegraph Company.The Company employs approximately 16,500 persons.As of No-vember 30, 1943, the Company owned and operated 997,909 telephonesand approximately 7,500 miles of pole lines and 5,300,000 miles ofwire, including wire in cables, but excluding block and drop wire.The Company's operations extend over approximately 30,000 squaremiles.The Company admits that it is engaged in commerce, within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDAmerican Communications Association, Local 103, is a labor organi-zation affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.United Brotherhood of Telephone Workers is a labor organizationaffiliated with the National Federation of Telephone Workers, admit-ting to membership employees of the Company. SOUTHERN CALIFORNIA TELEPHONE COMPANY19III.THE ALLEGED APPROPRIATE UNITThe CIO contends that central office maintenance employees 2 in theplant department 3 constitute an appropriate unit apart from otheremployees in the plant department and in other departments of theCompany's operations.The Company and the Brotherhood take theposition that the proposed unit is not appropriate for bargaining,on the grounds (1) that, in a prior representation proceeding in-volving employees of the Company, the Board found that all em-ployees in' the plant department, excluding messengers, toll main-tenance employees, and supervisory employees, constituted an appro-priate bargaining unit and that there has been no substantial changein the Company's operations affecting the work or job classification ofemployees in the plant department; (2) that the proposed unit has nohistorical foundation in the past bargaining relations between theCompany and its employees; and (3) that the proposed unit is inap-propriateper sein view of the integration and correlation of plantwork in the Company's operations.On April 27, 1940, in a prior consolidated representation proceedinginvolving employees of Pacific Telephone and Telegraph Company andits subsidiaries, the Board found that toll maintenance employees ofPacific Telephone and Telegraph Company, Bell Telephone Companyof Nevada, and Southern California Telephone Company, the employerconcerned herein, constituted a multiple employer unit appropriate forthe purposes of collective bargaining apart from other employees inthe plant departments, and certified Order of Repeatermen and TollTestboardmen as their exclusive bargaining representative; and theBoard further found that all plant employees of Southern CaliforniaTelephone Company, the employer herein, including all plant clerks,but excluding toll maintenance employees, messengers, executives, andsupervisory employees, constituted a unit appropriate for the purposesof collective bargaining and certified the Brotherhood as their exclusivebargaining representative 4Since this time, employees in the Com-pany's plant department have bargained with their employer in two,units, one limited to toll maintenance employees of the Company, who.'The term "centrioffice" relates to the aggregation of inside telephone equipmentnecessary to the rendering of local telephone service.One or more central offices consti-tute a "central office exchange,"or an "exchange"Central officeequipment is distin-guished from"toll equipment"necessary to the rendering of "long distance"service.Theline of demarkation between "toll"and "central office" (or "exchange")isnot precise-Some equipment is used in common to render both servicesThe number and classifica-tion of employees attached to any telephone location is determined by the variety and'extent of service demands upon itAll telephone equipment is highly standardized.aThe Company divides its operations functionally into six departments,called the-administrative,engineering,accounting,commercial,traffic,and plant departments,respec-tively.The term "plant"means telephone equipment and it identifies the department thattinstalls, services, and maintains telephone equipment.4Matter of Pacrofic Telephone and Telegraph Company, et at,23 N. L. R. B 280. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork under the general direction of the supervisor of the division oftollmaintenance, and the other substantially covering the remainingemployees in the plant department, including (1) building service em-ployees under the superintendent of buildings, supplies, and motorvehicles, (2) construction employees under the superintendent of con-struction and plant engineering, and (3) the more numerous- centraloffice employees and station 5 employees who, for administrative con-venience, are assigned to geographical sections, respectively known asthe Los Angeles Division and Southern Division of the Company'soperations, each of which is subject to the direction of a division man-ager under a general manager, who coordinates and regulates all thework of the plant department.No change has taken place in the Com-pany's business or operations which affects the work of these employ-ees.There is nothing'in the instant record to indicate, and the CIOdoes not contend, that the units previously found by the, Board to beappropriate are not presently appropriate for the Company's employ-ees for the purposes of collective bargaining.The CIO alleges, however, that it has at this time substantially lim-ited its recent organization among the Company's employees in thisbroad plant, unit to central office workers, and it urges that, since theappropriateness of its presently proposed unit was not the contentionof any party in the prior representation proceeding, the Board should,upon the instant petition, determine the issue whether a unit limited tothe Company's central office employees is, under the present circum-stances, an appropriate bargaining unit.As noted above, employees of the plant department fall into fouradministrative groups.The unit proposed by the CIO would includecentral office employees in the Company's entire area and would ex-clude not only the building service and construction employees work-ing under their respective superintendents in area-wide departments,but also station installers and station repairmen who, with centraloffice employees, work in the same administrative subdivisions and dis-tricts of the plant department under the same supervisors and exercisesimilar skills in their closely related functions to maintain communi-cation between the subscriber and central office.We have frequently pointed out that the organization, manage-ment, and operation of a public utility as an integrated enterprisenecessarily results in the intimate interrelationship and interde-pendency in the work and interest of all employees and in theircommon close association despite wide geographical separation intheir work situs. It seems unnecessary to point out that the effect5A "station"is telephone equipment,(including inside wiring)on a subscriber's prem-ises'The broad term includes the more complicated private branch exchange equipment,commonly known as PBX equipment. The term "station employees," used herein, includesstation installers, station repairmen,PBX installers,and PBX repairmen SOUTHERN CALIFORNIA TELEPHONE COMPANY21of geographical separation of the work situs of telephone employees,who establish and maintain communication among the subscribers ofa telephone company, is reduced to a minimum through the almostconstant checking and rechecking among them by direct telephoniccommunication.The Board has consistently held that area-wideunits are peculiarly appropriate for production- and maintenanceemployees of a public utility company.,, In numerous cases, in theabsence of area-wide representation on the part of a labor organiza-tion, and pending representation on a broader basis, the Board hasheld that separate units covering employees in clearly defined ad-ministrative sectors of utility operations are appropriate for em-ployees therein, thus predicating a necessary limitation of a unitfor immediate bargaining purposes upon the administrative linesdrawn by the employer for the effective operation of its business.7The interdependency in the different operations performed throughoutthe Company's area by station employees and central office employeesunder common supervision is marked.Their functions, skills, andinterests are similar.Together they constitute the production andmaintenance employees in well-integrated administrative sectors, sub-ject to the managers of the Los Angeles and Southern Divisions,respectively, and the subordinate district supervisors.The exhaustiverecord in the instant proceeding permits no alternative to the findingthat central office employees are properly to be included in the samebargaining unit with station installers and station repairmen.The CIO alleges, however, that central office employees constitutedone of the original employee associations which later amalgamatedto form the Brotherhood; that, before the formation of the Brother-hood, central office employees dealt with the Company as a bargainingorganization limited in membership to such employees; that, subse-quent to the formation of the Brotherhood, central office employees,as Local 113 of the Brotherhood, continued to bargain with the Com-pany on matters concerning their employment; and that this bargain-ing history supports a conclusion that central office employees pres-ently constitute an appropriate bargaining unit apart from otheremployees of the plant department.We do not agree.While it istrue that, as far back as 1922, central office employees at Los Angelesformed an employee association limited in membership to central officetechnicians and in extent to the Los Angeles area, central office em-ployees in the Southern Division, then directly under Pacific Telephoneand Telegraph Company, the parent of the Company herein, formedMatter, of AmericanTelephoneand Telegraph Company,55 N L. R B 327;Matter ofPennsylvania ElectricCompany,56 N. L it. B 625IMatter ofPacific Gas and Electric Company,40N. L. R. B 591 ; andMatter of UnionProdneing Company, etat.,53 N. L R B 1287. 22DECISIONSOF NATIONALLABOR-RELATIONS BOARDother associations with other employees of the plant department, con-veniently based upon work situs and including employees in widelydifferent job classifications in the plant department.The shift in 1930of the entire geographical areas covered by the Southern Division andthe Los Angeles Division into the immediate control of the Companyeffected no change in the membership or status of the numerous mixedemployee groups then existing among the plant employees.Repre-sentatives of these several employee associations'met with representa-tives of management for discussion of matters involving their workingconditions.When employees of the Company discovered that suchnegotiationswere unsatisfactory, they made attempts to form afederation of employee associations which should command the atten-tion of the Company's principal administrative officers so that broadagreements on specific and comprehensive terms could be effected, andyet, at the same time, preserve the autonomy and identity of the sev-eral employee associations who should be members of such federation.In 1938, when such attempts had failed, the Company's employeesformed the Brotherhood, and the several employee organizations,among them the association limited to central "office employees in theLos Angeles area, became subordinate locals -of the Brotherhood.Before 1940 the Brotherhood functioned as the exclusive bargainingrepresentative of members of its locals.Locals of the Brotherhoodmet with representatives of management on supplementary and localmatters.Since 1940, when the Brotherhood was certified by the Boardas the exclusive bargaining representative of all employees in the broadplant unit, the Brotherhood has effected broad comprehensive agree-ments, covering all such employees.To implement such contracts, asprovided by the constitution and by laws of the Brotherhood and notinconsistent with the terms of the contracts between the Company andthe Brotherhood, locals of the Brotherhood have continued to meetupon occasion with representatives of their employer, interpreting andapplying the terms of such contracts to specific situations and' indi-vidual needs.Thus, the dealings between locals of the brotherhood,including those of Local 113, restricted to central office employeesin the Los Angeles area, have constituted not separate and independentrelations, but an integral part of the broad bargaining relations be-tween the Company and the Brotherhood.8We find, on the basis of the entire record herein, that the proposedunit limited to central office employees is not appropriate. for thepurposes of collective bargaining and that, consequently, no questionaffecting commerce has arisen concerning the representation of theCompany's employees.We shall dismiss the petition filed herein.8Matter of Western Electric Company,47 N. L.R B. 1456. SOUTHERN CALIFORNIA TELEPHONE COMPANY23ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Southern California.Telephone Company, Los Angeles, California, filed by American`Communications Association, Local 103, CIO, be and it hereby is,dismissed,CHAIRMAN MrLus took no part in the consideration of the aboveDecision and Order.